                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CAROLYN SUZANNE DECHER,                   )
                                          )
                    Plaintiff,            )                  8:18CV309
                                          )
             v.                           )
                                          )
NANCY A. BERRYHILL, Acting                )                    ORDER
Commissioner of Social Security           )
Administration,                           )
                                          )
                    Defendant.            )
                                          )

       IT IS ORDERED that Plaintiff’s Motion for Extension of Time to Answer and
File Motion and Brief (Filing No. 10) is GRANTED, and the filing deadlines in this case
are extended as follows:

       1.    Plaintiff’s motion for an order reversing the Commissioner’s decision or
granting other relief, together with a supporting brief, are due on or before October 31,
2018;

       2.    The Commissioner’s motion for an order affirming the Commissioner’s
decision or granting other relief, together with a supporting brief, are due on or before
November 30, 2018;

      3.     The Plaintiff may file a reply brief on or before December 17, 2018, after
which this case shall be deemed ripe for decision.

      DATED this 2nd day of October, 2018.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge
